Title: To Thomas Jefferson from John Paul Jones, 23 June 1785
From: Jones, John Paul
To: Jefferson, Thomas



Sir
Paris June 23d. 1785

After the War, I made application to Congress, for authority to return to Europe, to settle with and receive from the Court of France, the Prize-Money due to the Citizens and Subjects of the United-States, who had served under my Orders on board the Squadron which his most Christian Majesty was pleased to equip and support under the Flag of America. Congress passed the enclosed Act for that purpose the 1st. of November 1783, agreeable to which I gave security to the Superintendant of Finance to transmit the Prize-Money in question to the Treasury of the United-States, to be from thence distributed by that Minister to the persons who are thereunto entitled; as appears by the Certificate subjoined to the Act of Congress, and signed by the Superintendant of Finance at Philadelphia Novr. 6th. 1783.
I therefore embarked for Europe immediately, and received the enclosed Commission from Dr. Franklin, as Minister Plenipotentiary of the United-States, authorizing and directing me to transact the Business in question, dated at Passy Decr. 17th. 1783. I delivered a Copy of those Credentials to the Marechal de Castries with a Letter on the Subject from Dr. Franklin dated at Passy the 18th. of Decr. 1783.
The Liquidation of the Prizes was a lingering and disagreeable Business, and I could not obtain the enclosed State of it signed by the Marechal de Castries ’till the 23d. of Octr. 1784.
I could not obtain a decision of the Marechal de Castries respecting the Payment of the Prize-Money before his Letter of the 27th. of May 1785, of which I enclose a Copy: That Letter has the face of a clear and unconditional Order for the Ordonnateur at L’Orient to pay the Prize-Money into my Hands; But, as the Commis in the Bureau at Versailles informed me that no explicit Orders had been sent on the subject to L’Orient, I wrote a Letter to the Marechal de Castries the 5th. of this Month, praying him to give such Orders as would prevent any misunderstanding from taking place between myself and the Ordonnateur of L’Orient &c.
I have just received an Answer dated the 17th. of this Month, which I own surprizes me very much; because the Marechal, by that Letter, appears to retract his former decision, and asks me, as I conceive the
 matter, to induce Mr. Grand to become my Security in a Business which I am transacting with the Court of France by the express command and authority of the United-States of America. As I have already given security to the United-States, I think the proposition of the Marechal de Castries for a Second Security, for what regards only the Subjects of America, is highly unreasonable; and as I cannot consent to commit the Dignity of Congress, I shall not accept the condition proposed by the Marechal de Castries. I therefore enclose a Copy of the Marechal’s Letter of the 17th. and conceive it my Duty to ask your interference. I am, with great esteem and respect, Sir, Your most obedient and most humble Servant
